Citation Nr: 1613669	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for left leg radiculopathy as secondary to service-connected anterior lumbar spondylolisthesis from October 22, 2009 to March 30, 2011.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1960 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) from May 2008 and November 2015 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

The appeal was most recently before the Board in January 2016 when the Board remanded it for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's left lower extremity has been productive of no more than mild incomplete paralysis of the affected nerve.

2.  The Veteran is in receipt of service connection for a low back disability, prostatitis and benign prostatic hypertrophy, bilateral hearing loss disability, radiculopathy of the left leg, tinnitus, asbestosis, atrophied tonsils, hemorrhoids, and erectile dysfunction.  

3.  The Veteran's combined rating is 40 percent from February 2007 to October 2009, 60 percent from October 2009 to March 29, 2011, and 70 percent from March 30, 2011.  

4.  The Veteran has been unemployed since approximately 2004.

5.  The Veteran has two years of college, and more than two decades of experience as an electrician, three years of experience as a writer for electrical manuals, and two years of experience as a short order cook.
6.  The most probative evidence does not support a finding that the Veteran's service-connected disabilities, singly or in combination, prevent the Veteran from obtaining and/or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent disabling for left lower extremity radiculopathy from October 22, 2009 to March 30, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DC 8520-8720.

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183  (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in 2007.

The rating issue on appeal stems from the Veteran's disagreement with the initial evaluation, and stems from a 2015 Board decision which found, when adjudicating the Veteran's claim for an increased rating for his back, that a separate rating for radiculopathy was warranted.  Additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The claim file includes adequate service treatment records (STRs), post service VA and private clinical records, a Vocational Assessment report, and the statements of the Veteran in support of his claims.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55  (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities. Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b). 

Analysis

Rating left leg radiculopathy from October 2009 to March 2011

The Veteran is in receipt of service connection for radiculopathy of the left leg evaluated as 10 percent disabling under Diagnostic Code (DC) 8720 from October 22, 2009 through March 30, 2011.

For purposes of evaluation, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Under those criteria, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating. 38 C.F.R. § 4.124a, DC 8720. 

The Board has reviewed the clinical evidence of record, as noted below, and finds that the Veteran's symptoms do not warrant a rating in excess of 10 percent for the left lower extremity during any period on appeal.

An October 2009 private neurological consultation indicated that the Veteran complained of paresthesias in the left leg.  The pain was 7/10 in severity and radiated to the left posterior leg in a nonspecific distribution.  The pain was worse in the morning and at night and interfered with his sleep.  It was aggravated by bending, lifting, prolonged sitting, prolonged standing, and walking long distances.  The pain was alleviated by rest.  He denied having weakness, changes in sensation in the legs, and bladder/bowel dysfunction.  On examination, there were no sensory deficits found.

At an October 2009 QTC examination, the Veteran complained of paresthesia, numbness, and leg weakness.  His back pain radiated to the legs and the level of pain was described as moderate.  On examination, there was no evidence of radiating pain on movement.  Neurologically, the lumbar spine sensory function was impaired in the left lateral leg and foot.  Reflexes and motor testing were normal.  

The private treatment records from 2010 to 2012 reflect that the Veteran had low back complaints, but no specific findings were reported other than spasm in March 2010.  An addendum indicated that the service-connected low back disability includes signs of lumbar intervertebral disc syndrome with sciatic nerve involvement and that the urinary dysfunction/incontinence was secondary to this.  

A March 2010 VA physiatrist record reflects that the Veteran had chronic low back pain with no evidence of lumbar radiculopathy. 

An April 2010 consultation report indicated that the Veteran had a combination of mechanical pain secondary to lumbar facet arthrosis and radiating pain in his leg due to listhesis that might have caused intermittent impingement of the nerve roots.  The Veteran reported having numbness, tingling, paresthesias and weakness.  On examination, sensory and motor testing in the lower extremities was normal.  Although the Veteran had normal sensory and motor testing on examination, the examiner noted that the Veteran might have "intermittent impingement of the nerve roots."  

The Board finds that the manifestations of the Veteran's lower extremity neuropathy cannot be considered moderate or more severe because the clinical records have largely yielded normal findings, with occasional deficit indicated.  As noted above, the October 2009 private report reflects that no sensory deficits were noted on examination.  The October 2009 QTC report noted sensory function impairment, but normal reflexes and motor testing results.  2010 examinations also showed normal sensory and motor testing, and only intermittent impingement of the nerve roots based on the Veteran's reported symptoms.

While the Veteran may be competent to state his symptoms, the Board finds that VA clinical test results are probative as to those symptoms which may be found on testing such as reflexes.  The Board finds that the rating for mild symptoms best encompasses the Veteran's symptoms, which have also been noted to be only intermittent. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, an extra-schedular rating is not warranted.  The rating criteria for the peripheral nerves allows for symptoms to be classified as complete paralysis, or as mild, moderate, moderately severe, or severe incomplete paralysis.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.

TDIU

The Veteran is in receipt of service connection for a low back disability, prostatitis and benign prostatic hypertrophy, bilateral hearing loss disability, radiculopathy of the left leg, tinnitus, asbestosis, atrophied tonsils, hemorrhoids, and erectile dysfunction.  The Veteran's combined rating is 40 percent from February 2007 to October 2009; 60 percent from October 2009 to March 29, 2011; and 70 percent from March 30, 2011.  The Veteran met the percentage requirements for a TDIU effective from March 30, 2011; however, the Board has reviewed the evidence prior to that date for consideration of whether a TDIU on an extraschedular basis is warranted. 

The Board finds, as discussed in further detail below, that a TDIU is not warranted for any period on appeal. 

The Veteran has a high school education and two years of college.  He has certification and two decades of experience as an electrician in the Navy.  He has three years' experience writing technical electrical service manuals.  He has 11 years' experience post service as an electrician.  He also has work experience as a short order cook for two years.  The Veteran has not worked full time since approximately May 1998, and part-time since approximately November 2004.  In his January 2014 VA Form 21-8940, the Veteran asserted that his disabilities affected him from working beginning in October 2005 and that he became too disabled to work in February 2008.  

An October 2009 private neurological consultation record indicated that the Veteran complained of low back pain and paresthesias in the left leg.  The pain was 7/10 in severity and radiated to the left posterior leg in a nonspecific distribution.  The pain was worse in the morning and at night and interfered with his sleep.  It was aggravated by bending, lifting, prolonged sitting, prolonged standing, and walking long distances.  The pain was alleviated by rest.    

An October 2009 QTC examination report reflects that the Veteran had back flexion to 70 degrees with pain beginning at 65 degrees.  He had extension, bilateral lateral flexion, and bilateral rotation to 25 degrees.  On examination, there was no evidence of radiating pain on movement or muscle spasm.  Tenderness was noted and spinal contour was not preserved due to tenderness and guarding.  Muscle tone was normal, and there was no atrophy in the limbs or ankylosis of the thoracolumbar spine.  Joint function of the spine was additionally limited after repetitive use by pain and weakness, which had major functional impact.  There was no additional limitation with repetition due to fatigue, lack of endurance or incoordination.

The Veteran reported that his pain was exacerbated by physical activity and relieved by rest and medication.  He further reported that he was unable to function during periods of pain, but could function with medication.  During flare-ups, the Veteran had functional impairment with an inability to perform normal body movements due to pain and limited and weakened joint movement.  He was not receiving treatment for his back condition and he did not have incapacitating episodes.  

In a February 2010 VA Form 21-4138, the Veteran stated that he has unbearable pain in his back and muscle spasms seven days a week that cause an altered gait.  He reported that he must take medication or undergo physical therapy.  In March 2010, he reported that he has flare-ups twice a week which limit the motion of his entire body.  

An April 2010 consultation report by Dr. M. Ton V, reflects that the Veteran had "restricted lateral rotation at the lumbar spine with 40 degrees bilaterally with pain.  Flexion was well tolerated."  The Veteran reported that his pain was rated 8 on a scale of 0 to 10 and worsened with movement, bending and lying down for long periods of time.  It improved with resting, sitting, standing, changing positions and medication.  He reported having numbness, tingling, paresthesias and weakness.  The report notes that both flexion and extension were both well tolerated, which is indicative that the Veteran was able to do some bending without difficulty.  

A March/April 2011 QTC VA examination report reflects that the Veteran complained of having back spasm, decreased motion, paresthesia, numbness and leg weakness; he did not have stiffness, fatigue, or bowel or urinary problems.  He had episodic pain occurring 3 times a day with each episode lasting one hour.  The pain was reported as severe and was exacerbated by physical activity.  

The Veteran reported that the symptoms were relieved by rest and medication, and at times of pain, he was unable to function.  Flare-ups were described as being "unable to perform normal working movements of body due to pain," and a decreased range of motion.  He denied having any incapacitating episodes during the past 12 months.

On examination, the Veteran was noted to have an antalgic gait due to back pain.  His walk was unsteady and he was assisted by the use of a cane.  There was no evidence of radiating pain on movement and muscle spasms were absent.  No tenderness was noted but there was guarding of movement that was described as very limited range of motion, but was not described as ankylosis.

Thoracolumbar extension and flexion were to 10 degrees with pain at the end range and bilateral lateral flexion and rotation were to 0 degrees.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination with repetitive motion.  

The Veteran reported that due to his service-connected asbestosis, he cannot do home repair, clean his house, or do yard work.  He was diagnosed with asbestosis with mild obstruction.  The Veteran was short of breath from walking from the waiting room to the examination room.  The Veteran also reported that he has urinary issues secondary to BPH and bowel leakage secondary to his hemorrhoids.

The 2011 QTC examiner stated that the Veteran's disabilities would have an effect on his occupation due to shortness of breath with activity and lower back pain with bending and lifting.   

In a June 2011 VA Form 21-4138, the Veteran reported that his back disability prevents him from securing substantially gainful occupation.  He reported that he cannot work as an electrician anymore because that work requires lifting and carrying heavy materials.  He also reported that his service-connected prostate disability requires him to go to the restroom frequently and wear a pad which requires changing during the day.  In a July 2011 VA Form 21-4138, he also stated that the severity and duration of his back pain usually lasts 4 to 5 hours a day and occurs at leat three to four days a week.  He reported that he cannot afford to lift more than 30 pounds and that any kind of employment requires physical strength and some lifting.  

At an April 2012 VA examination, the Veteran reported having back pain that radiated and was aggravated by bending, lifting, prolonged sitting, standing and walking long distances.  Rest and medication alleviated his symptoms.  He also reported having paresthesia in the left posterior thigh.  

The range of motion studies revealed forward flexion was performed to 90 degrees or greater, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  Pain was noted at the end range for each range of motion tested, and there was no additional limitation with repetitive motion.  The Board notes that these range of motion findings differ substantially from the ranges of motions found approximately one year earlier at the QTC examination; they are much greater in 2012.

The examiner found no evidence of functional loss or impairment of the thoracolumbar spine, but there was localized tenderness and pain to palpation for joints and/or soft tissue of the thoracolumbar spine that was further described as lumbar spasm and tenderness.  

The Veteran had guarding or muscle spasm of the thoracolumbar spine but it did not result in abnormal gait or spinal contour.  Muscle strength testing was normal, and there was no evidence of atrophy.  Reflexes and sensory testing was also normal.  There was no evidence of intervertebral disc syndrome.  The Veteran walked with the assistance of a cane and x-ray studies showed findings of arthritis in the thoracolumbar spine.  There were no other findings, and the examiner indicated that the Veteran's spine disability did not impact his ability to work.  

An April 2012 QTC examination report reflects that the Veteran did not have a voiding dysfunction, and did not have an increased urinary frequency due to his disability, but also noted that the Veteran reported excessive daytime and nighttime urination.  the Board finds that this examination report lacks some probative value as the Veteran has previously stated that he does have urinary incontinence.  An October 2009 QTC report reflects that he Veteran reported that he is treated with two medications and that he uses absorbent material which he changes twice in 24 hours.  In addition, there are numerous medical records which reflect urinary frequency issues, especially at night and/or that the Veteran wears a pad during the day (e.g. December 2008 record.)

A VA Form 21-4138 dated in September 2012 and from Dr. F. V. Paragas reflects that the Veteran had service-connected and nonservice-connected disabilities which affect his walking, prolonged standing, limited ability to lift, carry and push objects over 10 pounds.  The doctor opined that the Veteran cannot be employed or find a job that requires these activities.  He also opined that the Veteran suffers from back pain and takes medication that interferes with his concentration and memory retention.   Dr. Paragas did not elaborate on the Veteran's medication and the extent that it interferes with concentration and memory and did not discuss if this finding was based on actual testing or merely on the Veteran's reported history.  Moreover, he did not adequately distinguish between the Veteran's service-connected and nonservice-connected disabilities. 

In a November 2012 VA Form 21-4138, the Veteran stated that his disability keeps him from doing his job because it affects his ability to lift, push, or move, which are elements necessary for his job.   

Private 2013 records show continued complaints of low back pain which the Veteran did not think was getting worse (January 2013).  He was taking Tramadol.  An October 2013 record reflects that he was going to physical therapy twice a week which was helping "a little."

A private March 2014 opinion from Palmer Vocational Consulting Services is of record.  Mr. Palmer's opinion was based on review of the clinical records and a telephone interview with the Veteran.  Mr. Palmer opined that the Veteran's "service-connected conditions have prevented him from securing and following any other substantially gainful employment since at least 11/2004 when he stopped working as a short-order cook."  

The Board finds that Mr. Palmer's opinion has less probative value than the 2014 VA examination report.  First, while Mr. Palmer states that he reviewed the Veteran's file in its entirety, he did not have access to subsequent records such as the 2014 VA examination report.  Second, he did not conduct a physical examination of the Veteran but relied on clinical records and a telephone interview.  The Board finds that the 2014 examination report is more probative as it includes an actual physical examination of the Veteran.  Mr. Palmer's report relies heavily on the Veteran's subjective statements.  Third, while Mr. Palmer noted the 2012 VA examination report, he only discussed that the Veteran demonstrated localized tenderness and uses a cane, and failed to note that the Veteran had significant flexion upon examination in 2010 and 2012, thus, indicative that the Veteran can move his back considerably without pain.  Fourth, Mr. Palmer states that a medical treatment note dated 7/17/12 documents that the Veteran "is unable to work;" however, this July 2012 record actually states that the Veteran has "difficulty working due to multiple medical problems.  The record reflects pain with bending, and that the Veteran cannot lift more than ten pounds.  It was noted that the Veteran was filing with VA for disability and inability to work.  It does not state that the Veteran was unable to work due to service-connected disabilities alone.  Rather, it reflects difficulty working due to multiple service and nonservice connected disabilities (The record, which is on two pages, discusses hand pain and chronic neck pain in addition to service-connected disabilities)  Fifth, Mr. Palmer failed to provide an adequate rationale as to why the Veteran could not work at a sedentary occupation or at an occupation which did not require lifting more than 10 pounds, especially in light of the Veteran's work as an electrical manual writer.

The 2014 vocational report reflects that the Veteran reported to Mr. Palmer that he retired in approximately 1982, and near the end of his employment, his service-connected back injury made it very difficult for him to do some of his work, and that he was able to "struggle through."  He also indicated that his "back and prostate symptoms became so bad, that he decided to stop working in 1999."  The Board notes that this differs from the Veteran's earlier statements as to his back pain and prostate and the effect on employment.  A December 2008 record from Dr. J. Barreca reflects that the Veteran reported that he wears a fresh pad for incontinence each day for the past 13 years, or since 1995.  It was noted that the Veteran "retired in 1999; he was an electrician doing civil service.  He apparently had no difficulty with [his prostate] at that time."  An April 2007 QTC report reflects that the Veteran reported that he suffered from stiffness and weakness of the back and back pain for 29 years and it occurs twice a month, each time lasting for three days.  The Veteran reported that he can function with medication and that his spine disability does not cause incapacitation.  The functional impairment of his intermittent back complaints was noted to be with regard to bending and lifting.  An October 2009 VA examination report reflects that the Veteran reported that he began experiencing back pain in 2007.  An April 2010 private record reflects that the Veteran reported that he had been having back pain for approximately five years, or since 2005.  A March/April 2011 VA examination report reflects that the Veteran reported that his back pain has existed since 1982 but got worse in 2007.  

In sum, the clinical records do not support a finding that Veteran stopped working in 1999 because his back pain, and/or any other service-connected disability, was so severe.  In addition, records in the 1990s reflect that the Veteran had difficulty with working due to his left carpal tunnel syndrome and had filed for compensation for that disability; they do not reflect that he had severe difficulty with work requirements due to his back.  Thus, it appears that Mr. Palmer did not thoroughly consider all of the evidence of record.

A July 2014 VA examination report reflects that the Veteran was able to bend down and take off his shoes while sitting in a chair, but while sitting on the examination table, he bent his legs to remove his shoes and put them on.  In addition, when the examiner asked the Veteran to bend down and touch his toes, the Veteran "stopped at 30 degrees and barely move[d] his back any direction, not seen any effort to have ROM check at all."  The examiner noted that "cooperation is poor upon checking ROM but no sciatica seen."

The 2014 examiner found that the Veteran had 30 degrees of forward flexion with painful motion at 30 degrees, and 15 degrees of extension with painful motion at 15 degrees.  The Veteran also had 15 degrees of flexion and rotation with evidence of painful motion at 15 degrees.  The findings were the same after repetitive use testing.  

The 2014 examiner, Dr. T.D.,  stated in pertinent part, as follows:

It is felt that [the Veteran's] lumbar [service-connected] disability [is] less likely as not making him unable to secure and maintain substantially gainful employment, although per veteran a lumbar MRI/XR revealed worsening of his back he certainly can do nonphysical demanding jobs like sit down/greeting people/medical coder/receptionist etc. . . since his mind is very clear and he is an intelligent person/he answers all his questions very fast.

A January 2015 VA examination report reflects the opinion of the examiner, Nurse Practitioner T.D., as follows:

[The Veteran] is not precluded from performing substantially gainful employment consistent with his education and work experience by his service-connected low back disability.  The veteran likely would have difficulties with occupational demands where heavy lifting and prolonged carrying of heavy objects are required, however, the veteran could sustain employment where these activities are not required.  The veteran has no cognitive, visual, or functional impairments of any extremity preventing work even in a sedentary manner.  The veteran's service-connected lumbar spine condition does not render him unable to secure and maintain substantially gainful employment.  The veteran has an extensive employment history, even in vigorous work settings, and factoring out age and other non-service connected conditions could still sustain employment with the current spondylolisthesis with low back strain in areas where less vigor is required.  The veteran could likely work in settings where light, occasional lifting of 10 to 20 pounds is required where the lower back is not involved and could likely lift 10 pounds where the back is involved.  The veteran is ambulatory without restriction. 

The Board has considered all the pertinent evidence of record, to include the VA and VA clinical records, the Veteran's statements, and the private Vocational opinion.  The Board has also considered the arguments presented by the Veteran's attorney.  The Board finds, based on the record as a whole that a TDIU is not warranted.  In making this determination, the Board has considered the Veteran's service-connected disabilities as well as his employment history.  The Board finds it notable that the Veteran has experience in a nonphysical labor occupation.  The record reflects that for three years he wrote technical electrical service manuals for a defense contractor.  

The Board finds that the evidence does not adequately reflect that the Veteran's asbestosis, which causes shortness of breath on activity, would impair such sedentary work.  Moreover, a sedentary job has not been shown to preclude the Veteran from standing to alleviate pain or from taking bathroom breaks.  (In this regard, the Board also notes that the Veteran wears an absorbent pad which is changed twice in a 24 hour period; thus, it does not reflect substantial inference with employment.)  The Veteran's disabilities of hearing loss and tinnitus have not been shown to impact his ability to write manuals.  All of the Veteran's service-connected disabilities in combination have not been adequately shown to prevent such employment. 

The Board is mindful that work as an electrician may require someone to be in physical condition such that the person is able to bend and move things.  However, the evidence does not reflect that writing manuals would require such significant activity.  The Veteran's attorney has noted that the Veteran experiences "pain even when sitting." and reported that "after 30 minutes of sitting, his back and leg become stiff and painful" and "requires assistance to change position from sitting to standing[.]"  The Board acknowledges that the Veteran is competent to testify on matters of which he has personal knowledge, such as experiencing symptoms and effects of his own disabilities.  The Veteran's need to stand and stretch at intervals has not been shown to be prevented with a sedentary job, such as writing manuals, or with a job such as a receptionist, instructor of electrical courses, or greeter.  While one provider noted that the Veteran has concentration and memory problems, that provider's opinion lacked probative value, as discussed above.  The 2014 examiner found that the Veteran's mind was clear and the Veteran was intelligent and without difficulty answering questions. 

The Board has considered the evidence that the Veteran's back disability is aggravated by bending, prolonged standing, and walking distances (e.g. 2009 statements, April 2012 examination report) and that he has other difficulties with urination, hearing, hemorrhoids, and breathing.   The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The mere fact that the Veteran has not sustained long-term employment in the past decade is not synonymous with an inability to maintain substantial gainful employment at other occupations.  The evidence of record is against a finding that the Veteran is unemployable due to his service-connected disabilities. 

In making a determination, the Board has considered not just the opinions of the examiners and the vocational assessment provider, but has focused on the actual functional limitations caused by the Veteran's service-connected disabilities and how such limitations may relate to employment given the Veteran's educational and occupational history.  

The preponderance of the evidence is against the Veteran's contention that his service-connected disabilities are of such severity, even in combination, as to preclude his participation in substantially gainful employment.  The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).  Referral of the TDIU claim for extraschedular consideration is not wrranted. 

ORDER

Entitlement to an initial evaluation in excess of 10 percent for left leg radiculopathy as secondary to service-connected anterior lumbar spondylolisthesis from October 2009 to March 2011 is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU), to include on an extra-schedular basis is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


